Lanzinger, J.,
concurring in judgment only.
{¶ 25} I would strike reference to Dresher v. Burt (1996), 75 Ohio St.3d 280, 662 N.E.2d 264, as singularly unhelpful to the determination of the instant matter. In Dresher, a plurality of this court held that a moving party has the burden to identify those portions of the record that demonstrate the absence of an issue of fact on a nonmoving party’s claim. Id. at 292, 662 N.E.2d 264. The decision, limited in scope, does not lead to the conclusion that affirmative defenses need not be addressed by a plaintiff or counterclaimant filing a summary judgment motion.
{¶ 26} The holding in this case adequately rests upon Civ.R. 56 alone, and on that basis, I concur.
Matre & Matre Co., L.P.A., James A. Matre, and Kerrie K. Matre, for appellees.
Leppla Associates, Gary J. Leppla, and Eric S. Thompson, for appellants.